Exhibit BEST Practices:Back-to-Basics Corporate Presentation:January 2010 Certain statements contained in this presentation, which are not based on historical facts, are forward-looking statements as the term is defined in the Private Securities Litigation Reform Act of 1995 and, assuch, are subject to substantial uncertainties and risks that may cause actual results to materially differfrom projections. Although the Company believes that the expectations expressed herein are based onreasonable assumptions within the bounds of the Company’s knowledge of its businesses, operations,business plans, budgets and internal financial projections, there can be no assurance that actual resultswill not differ materially from the expectations expressed herein.
